PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HAMILTON MEDICAL AG
Application No. 15/553,520
Filed: 24 Aug 2017
For: RESPIRATORY DEVICE
Attorney Docket No. 107952.000020
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 1, 2022, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for a failure to reply in a timely manner to the Final Office Action, mailed June 3, 2021, which set a shortened statutory period for reply of three (3) months. A proposed response was received in the form of an after final amendment on July 30, 2021. However, the maximum statutory time period elapsed. Accordingly, the above-identified application became abandoned on December 4, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a first Request for Continued Examination (RCE), fee of $1360.00, and the submission required by 37 CFR 1.114; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to Angela Walker at (571) 272-1058. 

This application is being referred to Technology Center Art Unit 3785 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

/Jacob F Bétit/
Jacob F Bétit
Deputy Director
Office of Petitions